Citation Nr: 1452576	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran had active service from November 1972 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A videoconference hearing in front of the undersigned Veterans Law Judge was held in August January 2014.  A transcript of the hearing has been associated with the claim file.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the documents contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability and a neck disability.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the appellant's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

At his January 2014 hearing the Veteran testified he had his most recent VA audiological examination in the past seven to eight months.  A review of the Veteran's claim file to include records within the Veteran's Virtual VA file show that the most recent VA outpatient treatment records that have been associated with the claim file are from March 2012.  Moreover, while these records contain audio consults, they do not contain a recent audiological examination.  As the most recent records predate the date range provided by the Veteran, it appears that there are outstanding treatment records which must be obtained.   

Additionally, the Board finds that the medical opinion provided by the February 2011 VA examiner is inadequate and a new opinion must be obtained.  Indeed, the examiner opined that the Veteran's hearing loss disability was not due to noise exposure in service.  The rationale was that the Veteran's hearing had improved in service and his hearing was normal at separation.  He stated that there were no frequency shifts noted in service which are suggestive of noise injury.  He provided no other explanation for the Veteran's current hearing loss disability, yet noted that there was a history of noise exposure in service and none post-service.  

The Court of Appeals for Veterans Claims (Court) has held VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In light of the applicable legal precedent for hearing loss claims, the Board finds the examiner's rationale is inadequate, as normal hearing at separation from active service does not, in and of itself, resolve the issue.  Thus, the February 2011 examination is inadequate for appellate review.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).
With regards to the claim for service connection for a neck disability, the Veteran testified at the hearing that he incurred an injury to the neck in service either as a result of a car accident or when he had a whiplash after firing a weapon in the firing range.  He testified that he sought treatment for neck problems in service but due to delays in receiving treatment, he left without being examined.  The Veteran is competent to state he was in a car accident and that he experienced a whiplash type injury.  Moreover, service treatment records dated in February 1973 show that the Veteran complained of a stiff neck but left without being seen.  This lends credibility to the Veteran's allegations.

The Veteran has not been afforded a VA examination regarding his claimed neck disability.  Given the above, the Veteran should be afforded a VA examination addressing the etiology of any current neck disability. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claim file all of the VA outpatient treatment records for audiological treatment and for the neck, since March 2012.  All efforts to obtain the records should be documented in the claim file and if the records are unavailable it should be clearly noted in the record. 

2. The AOJ should send the claims file to the examiner who conducted the February 2011 audio examination and request that a new nexus opinion be provided.  Inform the examiner that normal hearing at separation from active service, alone, is not an adequate basis for a negative nexus opinion.  In addition to the medical evidence of record, the examiner must consider the Veteran's complete history, in- and post-service, when rendering an informed nexus opinion. 

The examiner should also be informed that a bare assertion that an opinion cannot be rendered without resort to conjecture or speculation is also an inadequate basis for a negative conclusion.  There must be a full explanation as to why the requested opinion cannot be rendered.

In the event the examiner who conducted the February 2011 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.  And access to the Veteran's Virtual VA file should be granted.

3. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current neck disability.  The claims file must be provided for review by the examiner as part of the examination and access to the Veteran's Virtual VA file should be granted.  All appropriate tests should be conducted.  After an examination of the Veteran, the examiner must identify any currently found disability of the neck.  For each identified disability, the examiner must opine whether the disability is due to a disease or injury in service, including the claimed car accident and whiplash in the target range.  A complete rationale for all opinions rendered must be provided.  The examiner should be informed that a bare assertion that an opinion cannot be rendered without resort to conjecture or speculation is also an inadequate basis for a negative conclusion.  There should be a full explanation as to why the requested opinion cannot be rendered.

4. After completion of all of the above, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



